612 So.2d 584 (1992)
STATE of Florida, Petitioner,
v.
Thomas SHEPPARD, Respondent.
No. 92-00970.
District Court of Appeal of Florida, Second District.
August 21, 1992.
Robert A. Butterworth, Atty. Gen., Tallahassee, and William I. Munsey, Jr., Asst. Atty. Gen., Tampa, for petitioner.
James Marion Moorman, Public Defender, and Deborah K. Brueckheimer, Asst. Public Defender, Bartow, for respondent.
PER CURIAM.
The state has filed a petition for writ of certiorari to review the circuit court's order finding Chapter 89-280, Laws of Florida, amending section 775.084, Florida Statutes, unconstitutional because it violates the single subject rule of article III, section 6 of the Florida Constitution. We grant the petition.
This court has previously, in a number of cases, affirmed defendants' convictions and sentences which utilize the amendments to the habitual offender statute here attacked on constitutional grounds. We have affirmed, citing as authority McCall v. State, 583 So.2d 411 (Fla. 4th DCA 1991), rev. granted, 593 So.2d 1052 (1992), which referenced as authority, Burch v. State, 558 So.2d 1 (Fla. 1990).
We recognize in so doing that we are in conflict with Johnson v. State, 589 So.2d 1370 (Fla. 1st DCA 1991) rev. granted, State v. Johnson, Nos. 79,150 & 79,204 (January 14, 1992). We continue to adhere to our recognized position that Chapter 89-280, Laws of Florida does not violate the one subject rule of the Florida Constitution. We do so because the subject matter of Chapter 89-280 is not nearly so disparate as that contained in Chapter 87-240, approved in Burch.
Petition granted.
CAMPBELL, A.C.J., and SCHOONOVER and HALL, JJ., concur.